Citation Nr: 0510700	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the base of the fifth metacarpal 
of the right hand.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1995 until March 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Fresno, California Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for residuals of a fracture of the fifth 
metacarpal of the right hand, rated 10 percent effective from 
December 29, 2000.  


FINDINGS OF FACT

1.  Prior to May 17, 2004 the veteran's residuals of a right 
(major) fifth metacarpal fracture were manifested by both 
motor and sensory deficits involving the ulnar nerve 
including loss of grip strength, decreased fifth finger 
abduction, decreased strength in the flexion of the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
in the fourth and fifth digits and decreased sensation of the 
right hand, consistent with moderate incomplete paralysis, 
consistent with moderate incomplete paralysis. 

2.  From May 17, 2004, the residuals of the right fifth 
metacarpal fracture have consisted only of sensory deficits 
involving the ulnar nerve in the fourth and fifth digits; any 
neuritis is no more than mild, involvement is wholly sensory, 
and associated loss of function is not shown.


CONCLUSION OF LAW

The veteran's residuals of a right fifth metacarpal fracture 
warrant staged rating of 30 percent prior to May 17, 2004 and 
10 percent from that date.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.124a, 
Diagnostic Codes (Codes) 8516, 8616 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A 
December 2001 letter from the RO (prior to the rating 
appealed) informed him of his and VA's responsibilities in 
claims development and of the type of evidence needed to 
establish his claim.  The initial rating decision in May 
2002, an October 2003 statement of the case (SOC) and a July 
2004 supplemental SOC notified the veteran of applicable laws 
and regulations, of what the evidence showed, and why a 
rating higher than 10 percent was not awarded.  Also, the 
October 2003 SOC properly provided notice as to the 
"downstream" issue of an increased rating.  See VAOPGCPREC 8-
2003.  While an April 2004 letter erroneously informed the 
veteran of what the evidence must show to establish service 
connection rather than that what must be shown to establish 
an increased rating, given that he received prior, sufficient 
notice, he was not prejudiced by this error.  The veteran's 
substantive appeal (on his December 2003 Form 9) reflects 
that he is aware of what this appeal involves.

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the December 2001 letter asked him to either submit or 
identify any additional evidence.  This was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant medical 
treatment and asked him to submit or identify any additional 
medical evidence that would support his claim.  VA also 
specifically arranged for orthopedic examinations in March 
2001 and May 2004 and a neurological evaluation in May 2004.  
The veteran has not identified any additional evidence 
pertinent to his claim.  No further assistance to the veteran 
is required.  He is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records reveal that the veteran fractured the 
base of the fifth metacarpal of his right hand in 1998 after 
falling on the hand.   The injury was initially fixed with 
pins and the veteran subsequenty received right fifth 
carpometacarpal fusion surgery.

A March 2001 VA orthopedic examination showed an essentially 
normal right hand.  The movement of the joints of the right 
hand was normal as well as the right wrist.  The veteran had 
full range of motion of the right wrist; however, on full 
extension he experienced some tightness in the wrist.  All 
surgical scars were well healed.  There was no atrophy of the 
muscles of the right hand and no atrophy of the thenar or 
hypothenar muscles.  The veteran claimed there was decreased 
sensation to pinprick along the ulnar side of the scar on the 
dorsal side of the right hand and over the hypothenar 
eminence.  Circulation of the right hand was normal.  The 
examiner commented that the results of the veteran's surgery 
appeared very satisfactory.  The veteran indicated that he 
felt occasional pain and numbness along the ulnar side of the 
right hand, and sometimes experienced pain in that same area 
which felt like an electrical shock.

A March 2001 bone scan of the right hand showed no bone or 
joint pathology, but slight irregularity in proximal aspect 
of the right fifth metacarpal.  The veteran reported that he 
had a burning, throbbing feeling across his hand and into his 
elbow.    

On a June 2001 VA outpatient visit, right ulnar neuropathy 
was diagnosed.  The veteran indicated that he had been having 
progressively worsening numbness and pain in his right hand 
and arm since the surgery and that amitryptaline did not help 
the pain.      

On September 2001 VA surgical consultation it was noted that 
the veteran was right handed.  He had full range of motion in 
the right hand and decreased sensation in the ulnar nerve 1 1/2 
digits with intact intrinsics.  There was full range of 
motion of the wrist with well-healed scars.

An October 2001 VA progress note reveals that X-rays of the 
veteran's hand were unremarkable but that neurological 
(ncv/emg) testing showed distal right ulnar nerve pathology.  
He was referred to a VA hand surgery clinic for evaluation.  

A December 2001 VA progress note shows the veteran had strong 
grip in the first, second and third digits of the right hand, 
weaker with the fourth and fifth digit, with a negative 
Tinel's.  The hand was warm and dry, without rubber or 
pallor.  

On December 2001 VA hand surgery clinic evaluation the 
veteran had full range of motion in the right wrist, in 
flexion, extension and ulnar and radial deviation.  Sensory 
examination revealed decreased sensation in the ulnar side of 
the third digit, as well as the fourth and fifth digits.  The 
veteran also had decreased sensation on the dorsum of the 
hand in the ulnar half of the hand.  Motor examination 
revealed decreased fifth finger abduction and intact second 
digit abduction indicating intact first dorsal interosseus 
nerve.  He had decreased strength in the flexion of the PIP 
and DIP joints in the fourth and fifth digits of the right 
hand and negative Tinel's sign of the elbow.  He also had 
negative ulnar nerve compression sign at the elbow, positive 
Tinel's at the Guyons canal and 2+ radial pulse.  The veteran 
indicated that over the past year and one half, he had 
experienced right -handed weakness, numbness, and pain in the 
hand radiating up the forearm.  He stated that he was unable 
to shake hands and was unemployed as a result of the hand 
injury.  

On January 2002 follow up evaluation, the veteran indicated 
that he was having intermittent pain in the right hand and 
numbness on the top of his hand.  Dr. H reviewed the 
veteran's past CT scan, x-rays and nerve conduction study.  
He indicated that the x-ray showed a very solid fusion 
between M8 and the fifth metacarpal, the CT scan showed no 
pathology other than the post surgical changes and the nerve 
study showed some abnormality in ulnar nerve conduction.  The 
dorsal sensory branch of the veteran's ulnar nerve was then 
anesthetized, and it was discovered that anesthetization did 
not alter the veteran's symptoms.  When the hand was 
squeezed, the veteran still had the same pain.  The examiner 
was uncertain of the etiology of the veteran's pain but 
recommended an aggressive program of hand therapy with 
strengthening as a goal.  There was no mechanical reason that 
the veteran could not undergo such therapy, and the examiner 
did not see a role for surgery.

At a May 2002 visit with a VA nurse practitioner, the veteran 
indicated that his hand still hurt a lot and that pain 
medication was minimally helpful.  Right hand grip strength 
was assessed as 3/5.  

In his June 2003 Notice of Disagreement the veteran indicated 
that the pain and discomfort he constantly experiences 
limited him from doing all the activities/jobs he wanted to 
do.  

In his December 2003 Form 9, the veteran indicated that he 
had lost feeling in a large portion of his hand and that the 
pain that he endured during activities was tremendous.  He 
had pain rather than tightness in his wrist and pain 
radiating up his arm.  To him, the condition was severe and 
merited a 50% rating.  

At a January 2004 visit with a VA nurse practitioner, the 
veteran indicated that his pain was radiating up his forearm 
and was getting worse over time.  Right hand grip strength 
was assessed as 4/5.  Right hand pinch was 5/5. 

On May 2004 VA orthopedic evaluation of the right hand, the 
examiner indicated the claims file was unavailable for 
review.  The veteran had well healed surgical scars that were 
not tender to touch or pressure.  There were no signs of 
irritation or inflammation, and the scars were not adherent 
to underlying tissues.  On palpation the veteran complained 
of some pain and discomfort around the region of the base of 
the right fifth metacarpal.  He had full use of the right 
hand, and could flex and extend fingers of the right hand 
fully, including the fifth one.  Metacarpophalangeal, 
proximal interphalangeal and distal interphalangeal ranges of 
motion of the fifth finger were all normal.  There was also 
full range of motion of the right wrist.  All of the range of 
motion movements were done without pain and discomfort.  The 
wrist area was not swollen and the radial deviation and the 
ulnar deviation of the wrist were also within normal limits, 
without pain or discomfort.  As far as sensation was 
concerned, the veteran claimed that there was some decreased 
sensation over the hypothenar eminence.  The right hand was 
completely within normal limits, and the examiner could not 
find any objective findings to justify the extent of the pain 
that veteran was having in the hand.  The examiner indicated 
that the Deluca factor for the condition was 0% and that his 
conclusion was that the area was normal and that the veteran 
should not be having any pain or discomfort.   However, he 
indicated that if X rays that had been ordered showed any 
gross abnormality of the area, his conclusion might be 
different.  

May 2004 VA hand X-ray results showed deformity of the medial 
hamate bone and partial fusion of the hamate 5th metacarpal 
joint.  A small cyst fibroma of the distal scaphoid was 
incidentally noted; no other significant bony or soft tissue 
abnormalities were noted.  

On May 2004 VA neurological evaluation there was normal 
strength in both the upper and lower extremities, including 
the right hand grip.  There was no atrophy of the small 
muscles of the right hand.  Abduction, adduction and 
opposition of the fingers were also normally performed, 
suggesting the motor component of the ulnar nerve was not 
affected.  Biceps, triceps and supinatory reflexes were 
reduced in both upper extremities symmetrically.  Pinprick 
was reduced in glove distribution up to the middle of the 
forearms bilaterally and middle of the legs bilaterally in 
stocking distribution.  The veteran had diminished pinprick 
sensation in the ulnar nerve distribution affecting one and a 
half digits on the ulnar side both in the palmar aspect and 
in the dorsal aspect, corresponding to the peripheral right 
ulnar distribution.  The scar on the right hand was well 
healed, not tender, and not inflamed.  Nerve conduction 
testing suggested peripheral neuropathy with a sensory 
component affecting nerves of both upper extremities and 
residual right ulnar neuropathy.   The diagnoses were 
residual right ulnar neuropathy, stable and stationary, with 
a sensory component but no motor component and peripheral 
neuropathy.  The examiner indicated that the peripheral 
neuropathy explained the patient's pain in the right upper 
extremity and that the upper right extremity pain was 
unrelated to the fracture.  He based this finding in part on 
the January 2002 observation of the veteran's pain reaction 
after anesthetization of the ulnar nerve.   He opined that 
the peripheral neuropathy was caused by lack of vitamins, 
excessive smoking and a fair amount of alcohol intake over 
many years, and was not secondary to fracture of the 
metacarpal bone or the right ulnar neuropathy.  

III.  Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate codes identify the disability.  38 U.S.C.A. § 1151; 
38 C.F.R. Part 4.  

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Rating the disability at issue under the orthopedic codes, 
i.e., 38 C.F.R. § 4.71a, would be of no benefit to the 
veteran, as ankylosis or limitation of motion of the little 
finger is rated 0 percent, and a higher rating of 20 percent 
is only possible where there is amputation of the little 
finger with metacarpal resection.  38 C.F.R. § 4.71a, Codes, 
5156, 5227, 5230.  

Looking to alternate criteria that may be applicable, because 
there is a neurological component attributed to the 
disability at issue, the disability may also be rated under 
the codes pertaining to ulnar nerve pathology, 38 C.F.R. 
§ 4.124a, Codes 8516 (paralysis), 8616 (neuritis), 8716 
(neuralgia).  Under Code 8516, complete paralysis of the 
major ulnar nerve warrants a 60 percent rating.  (Complete 
paralysis is defined through the manifestation of the 
following organic changes: the griffin claw deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.)  Incomplete paralysis of 
the major ulnar nerve warrants a 40 percent rating when 
severe, a 30 percent rating when moderate and a ten percent 
rating when mild.  (The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
complete paralysis whether due to varied level of the nerve 
lesion or to partial regeneration.)  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  (See the Note Following 38 C.F.R. 
§ 4.124a, Code 8412 setting out this definition and 
explaining that it applies to all peripheral nerve injuries).  
 

Neuritis, cranial or peripheral is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating.  Neuritis of the ulnar nerve is 
rated using the same scale as paralysis (listed above) with 
the maximum rating that can be assigned equal to severe, 
incomplete paralysis (40 percent for the major extremity).  
For neuritis not characterized by organic changes referred to 
in this section, the maximum rating that can be assigned is 
that for moderate incomplete paralysis (30 percent/major 
extremity).  38 C.F.R. § 4.123.

Peripheral nerve neuralgia (characterized usually by an 
intermittent pain, of typical distribution, so as to identify 
the nerve) is rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

On close review of the evidentiary record, the Board finds 
that a 30 percent rating (for moderate incomplete paralysis 
of the major extremity ulnar nerve) is warranted prior to May 
17, 2004, and that a 10 percent rating (for neuritis 
equivalent to mild incomplete paralysis) is warranted prior 
to that date.   

Prior to May 17, 2004, there was evidence of both motor and 
sensory impairment.  Motor impairment was shown through 
symptoms such as loss of grip strength, decreased finger 
abduction, decreased strength in the flexion of 
interphalangeal joints and tightness of the wrist.  Sensory 
impairment was shown through decreased sensation in the third 
fourth and fifth digits and on the hand.  Given that the 
veteran's impairment was not wholly sensory (i.e., there was 
motor strength loss) and affording him the benefit of the 
doubt, a 30 percent rating was warranted.  A still higher 
(forty percent rating) was not warranted as severe functional 
limitation indicative of a severe level of incomplete 
paralysis was not shown.  

From May 17, 2004, there is no evidence of impairment that 
would warrant more than a 10 percent rating under any 
applicable code.  Both the May 2004 orthopedic and 
neurological VA examinations showed essentially normal 
functioning of the right hand and wrist.  (While the 
orthopedic examiner did not have the veteran's file available 
for review, the findings made corresponded to those by the 
neurological examiner, who commented on historical data in 
the claims file, and thus clearly reviewed the claims file.  
Notably, the May 2004 orthopedic examiner was not unfamiliar 
with the veteran's case, as he had also conducted the March 
2001 orthopedic evaluation.  And neither the veteran nor his 
representative has claimed that the examination was 
insufficient.)  While the orthopedic examiner indicated that 
gross (emphasis added) changes on X-rays (which he had not 
yet seen) might alter his opinion, such changes were not 
noted in the X-ray report.  None of the organic symptoms 
listed in the paralysis code were shown, even to a mild 
level.  The orthopedic examination showed full flexion and 
extension of all five fingers, full range of motion of the 
fifth finger and full range of motion of the wrist.  The 
neurological examination showed normal strength in the right 
hand, normal abduction and opposition of the fingers and no 
atrophy of the small muscles. 

The neurological examination was not entirely normal as it 
did show a diagnosis of right ulnar neuropathy with a finding 
of diminished pinprick sensation in the ulnar nerve 
distribution affecting one and 1/2 digits.  While this 
decreased sensation finding is indicative of neuritis under 
Code 8616, the amount of limitation resulting from such 
symptom may not reasonably be characterized as analogous to 
greater than mild incomplete paralysis.  The lack of a motor 
component to the ulnar neuropathy, along with its stable and 
stationary nature, reflect no more than a mild level of 
impairment.  While the veteran has reported significant upper 
extremity pain, it has been attributed (with explanation 
supported by references to diagnostic studies) a peripheral 
neuropathy unrelated to the service connected pathology.  
Consequently, such pain and related impairment due to 
peripheral neuropathy may not be considered in rating the 
disability entity at issue.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  The May 2004 orthopedic 
examiner specifically stated that the Deluca factor was 0 %.  


ORDER

Staged ratings of 30 percent prior to May 17, 2004 and 10 
percent from that date are granted for the veteran's service 
connected residuals of a right hand fifth metacarpal 
fracture; to that extent the appeal is granted, subject to 
the regulations governing payment of monetary awards.      


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


